Citation Nr: 1705922	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-49 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by blood clots.  

2.  Entitlement to a disability rating in excess of 30 percent for the service connected left knee degenerative joint disease (DJD), status post total knee replacement, beginning on July 1 2013.

3.  Entitlement to an initial compensable rating for service connected adjustment disorder with mixed anxiety and depressed mood.

4.  Entitlement to a total disability rating based on individual unemployability by reason of service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney James N. Guin


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to March 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of RO rating decisions.  These include a February 2008 rating decision by the RO in Columbia, South Carolina, which in part continued a 30 percent rating for DJD of the left knee status post total knee replacement, denied service connection for a psychiatric disorder classified at the time as depression and denied entitlement to TDIU.  

Also on appeal is a November 2010 rating decision by the RO in Montgomery, Alabama which denied service connection for a disorder manifested by blood clots.  As will be discussed further in the Remand, this matter has been perfected on appeal and is ready for review by the Board.  

In March 2013, the Veteran testified at hearing from the RO via video conferencing technology with a Veterans Law Judge (VLJ) who is no longer in the employment of the Board.  A transcript of that hearing has been associated with the Veteran's VA claims file.  

In July 2013, with the exception of the issue of service connection for a blood clot disorder which it dropped from appellate status as not having been perfected, the Board denied an increased rating for a right knee disorder and adjudicated a staged rating for the left knee disorder in which it denied a rating in excess of 30 percent disabling for the left knee disorder prior to April 4, 2008 and granted a 60 percent rating for the left knee disorder as of April 4, 2008.  The Board then remanded the following matters to the RO for further adjudication: Entitlement to service connection for a psychiatric disorder, entitlement to TDIU, and for the left knee disorder, entitlement to an increased rating under 38 C.F.R. § 4.71a Diagnostic Code 5055, to allow the scheduling of a VA examination following the expiration date of July 1, 2013 following a 1 year period after a temporary total evaluation following implantation of a prosthetic knee.   

In November 2013 the RO implemented the Board's July 2013 grant of a 60 percent rating for the left knee disorder as of April 4, 2008, however the rating Codesheet decreased the rating to 30 percent as of July 1, 2013.  Further explanation for the 
30 percent assigned as of July 1, 2013 was given by the RO in a February 6, 2015 VCAA letter which stated that the 30 percent rating was correctly assigned following the expiration of the 1 year period following the temporary 100 percent rating after implantation of a prosthetic knee, pending a VA examination.  Thereafter following a VA examination conducted in September 2015, an October 2015 Supplemental Statement of the Case continued the 30 percent rating for the left knee disorder as of July 1, 2013.   

While the appeal was pending, service connection was granted for a psychiatric disorder classified as adjustment disorder, with an initial noncompensable rating assigned in an October 2015 decision.  The Veteran filed a notice of disagreement (NOD) with the initial evaluation assigned by this rating in March 2016; a statement of the case was issued in July 2016 and the appeal was perfected in September 2016.  Hence the appellate issue for the psychiatric disorder is properly classified as entitlement to an initial compensable rating assigned for this disorder.  

In October 2016 the Board sent the Veteran a letter advising the Veteran that the VLJ who held the March 2013 hearing was no longer employed at the Board, and enclosed a hearing clarification form to allow the Veteran to select or waive another VLJ hearing.  In November 2016 the Veteran's attorney returned a hearing clarification form accompanied by a letter confirming that the Veteran did not wish to attend another hearing.  The Board construes this communication to apply to the issue of service connection for the blood clots disorder, as the March 2013 hearing did include testimony as to this issue.  

Notwithstanding this November 2016 withdrawal of a hearing request, in January 2017, the Veteran testified at hearing from the RO via video conferencing technology with the undersigned Veterans Law Judge (VLJ), as to all the issues except the issue of service connection for a blood clot disorder.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is again necessary to remand these matters.

Regarding the claim for service connection for a disorder manifested by blood clots, further development is warranted.  Initially it is noted that the Board essentially withdrew this matter from appellate status in the Introduction section of its July 2013 Decision and Remand, by determining the Veteran failed to timely perfect an appeal of this issue.  However, as per set forth by an August 1, 2016 VA Form 8, Certification of Appeal, and supported by the record, the Veteran did timely appeal this issue.  After the November 2010 rating denying this claim was issued with notice sent the same month, the Veteran filed a NOD in September 2011 within one year of this rating.  Thereafter the RO issued a SOC on October 12, 2012 and the Veteran perfected the appeal within 60 days by sending a VA Form 9, received by VA on December 11, 2012.  Thus, the substantive appeal was received timely.  38 C.F.R. §§ 20.202, 20.302 (2016).  

Having found a timely appeal of the issue of service connection for the blood clots disorder, the Board finds further examination of this matter is needed.  In a November 2010 VA examination addressing the blood clots disorder, the examiner, a Nurse Practitioner, stated that she could not resolve whether a blood clot disorder was related to the Veteran's service-connected right knee replacement without resorting to mere speculation.  The rationale stated that the Veteran had been diagnosed with deep vein thrombosis (DVT) and "acute" pulmonary embolus in 2009, with a history of his right knee replaced in 2006 and 2008.  The rationale further stated that although the Veteran reported developing clots in his legs right after surgery, this was not substantiated in the claims file.  

However this November 2010 VA examiner did not have available for review SSA records which actually show the Veteran to have been hospitalized for pulmonary embolism and DVT on August 27, 2006, with history of total knee arthroplasty in 2006.  See 148 pg SSA records received in VBMS on 5/31/15 at pgs 125-128.  The examiner also failed to address whether there was any aggravation of an existing blood clot disorder by the service-connected knee disorders.  To date the records confirm the Veteran is taking lifelong Coumadin to avoid recurrence of blood clots.  See 761 pg CAPRI in VBMS on 10/17/16 at pg 676 (a 7/31/13 note addressing the need for lifelong Coumadin and his requesting imaging of his left lower extremity for clots).  In light of this, the Board finds this opinion to be inadequate and the issue must therefore be remanded for this question to be properly addressed.  

In regards to the Veteran's claim for an increased rating for adjustment disorder further development is necessary.  He last underwent a VA examination to address the severity of his psychiatric disorder in September 2015 which found that although a mental condition has been formally diagnosed, there is no indication in the records made available, the clinical interview in the current exam, and psychological test results, that symptoms of mental disorder cause clinically significant impairment in current occupational and social functioning.  The examiner noted no evidence of mental health treatment in the records made available.  

Since this September 2015 examination, there is evidence that his symptoms have worsened.  This evidence includes a September 2016 record noting a positive depression screen with further plans to have him evaluated by Mental Health Clinic in 14 days.  See 761 pg CAPRI in VBMS on 10/117/16 at pg 74.  Also among the evidence is an October 2016 record addressing complaints of "depression" with findings of some mild anxiety and fair insight/judgment, and treatment including psychotherapy and medication.  See 4 pg CAPRI entered into VBMS on 11/11/16.  Also the Veteran's hearing testimony has suggested that his symptoms have worsened.  See Transcript at pages 3-8 (noting, among other symptoms, lack of interest in activities, lack of socializing with anyone outside the family, treating symptoms at a VA facility and being prescribed medication).  In light of this evidence suggesting a worsening of his service-connected psychiatric disorder, the Board finds that another VA examination should be scheduled to determine the current severity of his PTSD symptoms.  

Regarding the left knee disorder the Board notes that the Veteran was most recently afforded a VA examination of his knees in September 2015, where the examiner found the Veteran's left knee range of motion to be from 0-110 degrees without pain or additional limitation including on repetitive motion.  The examiner did not specify whether this was active motion, passive motion or both.  There was also no pain/tenderness on palpation or muscle weakness shown on testing of the left knee.  

Two months after this examination was conducted, there was a November 2015 VA physical therapy (PT) intake report that suggests worsening symptoms for the left knee.  Among the findings were subjective complaints of pain up to an 8/10 level, but chronically at a 6/10 level.  Objective findings revealed he was very tender to palpation in the lateral joint line of the left knee, even jumping at light contact, and his left knee motion was 0-90 degrees with some degree of increased pain on all testing.  He also showed muscle weakness, being unable to resist above 4- to 4/5 on muscle strength testing.  See 212 pg CAPRI in Virtual VA on 2/9/17 at pg 1; see also 420 pg CAPRI entered in VBMS on 7/27/16 at pgs 417-418.  

Subsequent records continue to suggest more symptoms than demonstrated in the September 2015 VA examination, with a December 2015 record noting reduced range of motion of the left knee due to current pain.  See 761 pg CAPRI entered in VBMS on 10/17/16 at pg 374-377.  Likewise a March 2015 record again notes reduced range of motion due to pain.  Id at pgs 301-304.  

In view of the apparent worsening of the left knee symptoms since the September 2015 VA examination, another VA examination should be scheduled to ascertain the current severity of his left knee disorder.  

Additionally, given that the September 2015 VA examination did not clearly indicate whether active and passive motion were tested, further examination is necessary.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court interpreted 38 C.F.R. § 4.59  as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non-weight-bearing, and, when possible, of the opposite joint.  A review of the February 2016 examination shows that it does not include such range of motion testing.  Among other deficiencies, the examination does not record the passive range of motion or indicate whether or not rating of motion was recorded during weight-bearing.  Therefore, the Veteran must be scheduled for new VA examinations of his left knee.

Finally, the Board notes that the claim for a TDIU rating is inextricably intertwined with the increased rating issues, as a change in the rating of these disabilities might have bearing upon the claim for TDIU.  The Board presently notes that during the pendency of this appeal the combined disability rating he has been awarded has fluctuated from 60 percent disabling, to 80 percent disabling and has included periods of temporary 100 percent rating assigned.  Currently as of July 1, 2013, the Veteran's combined rating for multiple service-connected disabilities is 60 percent which does not meet the schedular criteria for TDIU, although extraschedular consideration may be appropriate under 38 C.F.R. § 4.16(b).  Additionally the most recent VA examinations of September 2015 for the knees and for his service connected psychiatric disorder (see Virtual VA for the psychiatric disorder VAX) have indicated that these disorders do not preclude gainful employment, hence the Board finds that further development of this matter is needed as such evidence does not yet support a TDIU grant.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to specifically include any VA treatment records after February 9, 2017 showing treatment for his psychiatric disorder, left knee disorder and any blood clotting disorder.

2.  After completing the requested records development, schedule the Veteran for VA medical examination of his left knee for the purpose of determining the current nature and severity of his disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail. This should include range of motion testing in active and passive motion, and while weight-bearing and non-weight-bearing,  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducting during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so. 

The examiner is asked to describe the functional impairment caused by the Veteran's left knee disorder.   
The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

3.  After completing the requested development in paragraph #1, arrange for the Veteran to undergo a VA examination to evaluate the severity of his adjustment disorder with mixed anxiety and depressed mood.  All opinions and conclusions reached by the examiner should be thoroughly explained. 

4.  After completing the requested development in paragraph #1, arrange for the Veteran to undergo a VA examination by the appropriate specialist to determine the nature and etiology of any blood clot disorder(s) present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiners.  

Identify all current diagnoses pertaining to this matter.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed. 

With respect to each acquired blood clot disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder is etiologically related to service.

If it is not caused directly by service, is the blood clot disorder caused, or aggravated by, his service-connected right and/or left knee disorders, status post TKA surgeries.  The examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions. 

The examiner must provide a comprehensive rationale for all proffered opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then, readjudicate the issues of entitlement to service connection for a blood clot disorder, to include as secondary to the Veteran's service-connected bilateral knee disorder(s) and entitlement to increased ratings for his service connected adjustment disorder, left knee disorder beginning on July 1 2013, and entitlement to TDIU, to include consideration of an extraschedular rating for any period where the schedular TDIU criteria is not met.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).



